FILED
                             NOT FOR PUBLICATION                            MAR 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DAVID WAYNE WILSON,                             No. 08-17633

               Plaintiff - Appellant,            D.C. No. 2:06-cv-01629-GEB-KJM

   v.
                                                 MEMORANDUM *
 K. WANN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        David Wayne Wilson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

rgs/Research
exhaust administrative remedies pursuant to the Prison Litigation Reform Act, 42

U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal for failure to exhaust, and for clear error its

factual determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003).

We affirm.

        The district court properly dismissed Wilson’s claims under the First and

Eighth Amendments because he did not complete the administrative appeals

process in accordance with the administrative procedural rules, and failed to

demonstrate that he was obstructed from doing so. See Woodford v. Ngo, 548 U.S.
81, 90-91 (2006) (explaining that “proper exhaustion” under § 1997e(a) requires

inmates to complete “all steps that the agency holds out” and to follow

administrative procedural rules).

        We do not reach the contention by appellee property officer Wann that this

appeal is also barred under the three-strikes provision of the Prison Litigation

Reform Act, and we deny as moot Wann’s related request for judicial notice.

        AFFIRMED.




rgs/Research                                2                                     08-17633